March 2 , 2016 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Dreyfus Institutional Reserves Funds (the “Fund”) 1940 Act File No.: 811-22169 1933 Act File No.: 333-148652 CIK No.: 0001423799 Dear Sir/Madam: Transmitted for filing is the Form N-CSR for the above-referenced Fund for the annual period ended December 31, 2015. Please direct any questions or comments to the attention of the undersigned at 412-236-7700. Very truly yours, /s/ Joseph W. Kulbacki Joseph W. Kulbacki JWK/ Enclosure
